PER CURIAM.
The notice of motion given by the plaintiff was for judgment on the pleadings. No motion was made by the defendant for judgment in his favor. We think the Special Term of the City Court correctly. denied the plaintiff’s motion for judgment on the pleadings; but, no motion having been made to sustain the demurrer, the order Should have been confined to a simple denial of the plaintiff’s motion, with $10 costs to the defendant. See Ventriniglia v. Eichner, 138 App. Div. 274, 122 N. Y. Supp. 966; Duff v. Queensbro Heights Land Corporation, 156 App. Div. 913, 141 N. Y. Supp. 1117. The determination appealed from, and the order of the City Court, are therefore modified as indicated, and, as so modified, affirmed, with $10 costs and disbursements of this appeal.